Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
November 12, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00901-CV



                 IN RE THOMAS GUTIERREZ, JR., Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-18031

                         MEMORANDUM OPINION

      On November 7, 2014, relator Thomas Gutierrez, Jr. filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator claims the underlying contempt order is void
and requests that he be discharged from confinement.

      Relator has not provided a sufficient record and, therefore, has not shown
that he is entitled a writ of habeas corpus. See Tex. R. App. P. 52.3(k)(1)(A), (D);
id. 52.7(a)(1). Accordingly, we deny relator’s petition for writ of habeas corpus.
We also deny relator’s motion for emergency relief.


                                                 PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                        2